Citation Nr: 1208361	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a back condition.

A Travel Board hearing was held in July 2009 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration. Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant)

The Board notes that the above issue was remanded by the Board in January 2011 for further evidentiary development, to include providing the Veteran with a VA examination and requesting the Veteran to provide private treatment records.  Unfortunately, as will be further explained below, an additional remand is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As noted in the INTRODUCTION above, this appeal was remanded in January 2011 with instructions to the AOJ to request that the Veteran provide information regarding private treatment records and to provide the Veteran with a VA examination to determine the Veteran's current back disabilities and whether any of those disabilities were related to his active duty service, specifically to an in-service injury and/or the more than 20 parachute jumps the Veteran performed while on active duty.  Additionally, the examiner was to consider a positive private opinion by the Veteran's treating physician.  

While the Veteran was provided with VA examination in February 2011, the examiner failed to provide the opinion requested by the Board with regard to the etiology of each of the Veteran's back disabilities.  The examiner also did not address the private examiner's positive opinion or the Veteran's history of parachute jumps.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  While the information regarding the private treatment records was requested, the Veteran was not afforded an adequate VA examination.  As such, another remand is unfortunately required.

Service treatment records show that on April 1960 entrance examination, the Veteran had mild kyphosis at L1.  These records also include a November 1960 x-ray report pertaining to the thoracic spine in which the examiner who requested the x-rays noted that scoliosis was suspected but not clinically proven; the radiographic report however showed no bone or joint abnormality.  Service treatment records also reflect that the Veteran complained of pain in his lower and middle back in May 1963.  He reported falling down some stairs 2 days earlier.  On examination, there was slight paravertebral spasm bilaterally, and the Veteran had 75 percent of his normal range of motion.  He was diagnosed with lumbosacral strain and placed on limited duty and exercise.  An additional entry 2 days later reflects that the Veteran's back had not improved, and his limitation on duty and exercise was continued.  The Veteran's July 1963 separation examination showed no relevant abnormalities.

The Veteran also submitted an August 2009 opinion from his private physician, who stated that the Veteran had a congenitally narrow spinal canal and degenerative disc changes in his cervical spine, and that it was plausible that his current neck and upper back symptoms were caused by injuries sustained during service.  The Board notes that this opinion does not include a rationale to support its conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Veteran was afforded a VA examination in February 2011.  The VA examiner noted that the claims file was reviewed.  Specifically the examiner noted the May 1963 in-service injury; the Veteran's statements regarding an additional in-service injury; and the Veteran's contentions that his more than 20 parachute jumps while in service exacerbated his back injuries.  Upon examination it was noted that the Veteran demonstrated limitation of motion in his cervical spine and his thoracolumbar spine with chronic pain.  X-rays associated with the examination revealed mild anterolisthesis of L4 over L5, bilateral renal calculi, and mild degenerative changes of the lumbar spine; scoliosis of the thoracic spine with convexity to the right and mild degenerative changes of the thoracic spine; and degenerative changes most prominent at C5-C6 and C6-C7.  The VA examiner diagnosed the Veteran with chronic cervical strain and opined that the Veteran's current back condition was less likely as not related to the reported incident documented in the service treatment records in which the Veteran was diagnosed with lumbosacral strain.  The examiner further noted that the Veteran's current back condition did not coincide with the reported documentation.  

The Board notes initially that the Board's January 2011 remand asked the VA examiner to address any current back disabilities and whether any of those disabilities were related to the Veteran's active duty service.  The examiner provided a negative nexus opinion with regard to the Veteran's cervical spine disability by stating that the only in-service disability had to do with the Veteran's lumbar spine.  However, the Veteran also currently has mild anterolisthesis of L4 over L5 and mild degenerative changes of the lumbar spine and the examiner failed to address whether those back disabilities are related to the Veteran's in-service lumbosacral strain.  Additionally it is noted that the Veteran stated numerous times in various statements and at his hearing that it was in the thoracic region of the spine that he currently experienced the most pain.  The Board further notes that the Veteran also had mild degenerative changes in the thoracic spine and this was also not addressed by the examiner with regard to any relation to the Veteran's active duty service.   

Finally, as noted above, the Board's January 2011 remand requested that the VA examiner consider the private examiner's positive nexus opinion.  While the VA examiner did note a review of the Veteran's claims file, there is no mention of the private examiner's opinion in the February 2011 VA examination report.  Additionally the examiner failed to address the Veteran's contentions that his back injury in service was exacerbated by more than 20 parachute jumps while on active duty.  As such the Board finds that the February 2011 VA examination is inadequate and therefore another remand is necessary so that the examiner may clarify his opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain a supplemental VA opinion for the purpose of allowing the February 2011 VA examiner to clarify and expand his opinion with regard to whether any of the Veteran's current back disabilities are related to his active duty service, specifically the lumbosacral strain he had in service or the more than 20 parachute jumps.  The claims file, including a copy of this remand, should be made available to the examiner for review.  The purpose of the opinion is to determine the nature and extent of any back disorder which may be present and specifically to determine whether the Veteran has a currently diagnosed disorder that was incurred in or is the result of his active duty service.  All indicated studies are to be performed.

The examiner should express opinions on the following questions:

(a) What are the current back diagnoses for each segment of the spine (cervical, thoracic and lumbar spine);

(b) As to each currently diagnosed spinal disorder, is it at least as likely as not (probability of 50 percent or greater) that such a back disorder was incurred in service, aggravated by service, or otherwise related thereto.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the entire record, including service treatment records, the August 2009 opinion of Dr. M.A.R., and the Veteran's July 2009 hearing testimony; comment on the significance, if any, of the parachute jumps performed by the Veteran in service; and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3. After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


